******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. HENRY T. COLLIN
                (AC 35292)
                Gruendel, Lavine and Dupont, Js.
      Argued October 9—officially released December 9, 2014

   (Appeal from Superior Court, judicial district of
               Middlesex, Keller, J.)
  A. Paul Spinella, with whom, was Peter C. White,
for the appellant (defendant).
  Sarah Hanna, assistant state’s attorney, with whom
were, Russell C. Zentner, senior assistant state’s attor-
ney, and, on the brief, Peter A. McShane, state’s attor-
ney, for the appellee (state).
                           Opinion

   GRUENDEL, J. The defendant, Henry T. Collin,
appeals from the judgment of conviction, rendered by
the trial court, following a jury trial, of seven counts
of sexual assault in the second degree in violation of
General Statutes § 53a-71 (a) (1) and seven counts of
risk of injury to a child in violation of General Statutes
§ 53-21 (a) (2). On appeal, the defendant claims that the
trial court improperly: (1) refused to permit a defense
witness, David Mantell, to testify as an expert on the
topic of false confessions; (2) concluded that the defen-
dant was not in custody before or during an interroga-
tion of him at the state police barracks; (3) concluded
that the defendant voluntarily consented to a police
search of his boat and the seizure of its contents; (4)
refused to instruct the jury that it should apply a ‘‘special
scrutiny’’ when considering the defendant’s confession
because it was the product of an unrecorded police
interrogation; and (5) excluded evidence of the victim’s
sexual history.1 We affirm the judgment of the trial
court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following relevant
facts. The victim’s stepfather knew the defendant, who
owned and operated a mechanical repair business. The
defendant repaired the engines of boats, jet skis, motor-
cycles, and other mechanical devices. When the victim,
who was fourteen years of age and interested in
mechanical work, told her stepfather that she was inter-
ested in obtaining a part-time job, her stepfather intro-
duced her to the defendant, who was thirty-nine years
of age. In December, 2009, the defendant hired the vic-
tim as an apprentice, but paid her ‘‘under the table.’’
During the five or six months she worked for him,
the defendant paid the victim approximately $250. The
defendant often picked up the victim from school and
took her to his home, where they worked in the back-
yard on various types of engines. They also went to
other locations to work.
   In March, 2010, the relationship between the victim
and the defendant became more intimate, and they
began dating. The victim had developed feelings for the
defendant, and the defendant told the victim that he
liked her and that, although they knew it was wrong,
his life was in her hands. They began kissing in the
defendant’s pickup truck and on the defendant’s boat,
which, initially, was on dry dock, covered by a tarp,
and sitting on stilts at the marina. The boat was a twenty-
eight foot, 1979 Fiberform Executive yacht. The defen-
dant took the victim out on his motorcycle, brought
her to various restaurants and to the movie theater,
and bought her gifts. The defendant also gave the victim
an engagement ring, but instructed her not to tell any-
one about it. He also told her not to tell anyone about
their relationship because he could get in trouble.
   As the relationship progressed, the victim and the
defendant began engaging in vaginal and oral inter-
course in the bedroom of the defendant’s boat. There
was evidence that, due to some medical problems, the
defendant was unable to maintain a full erection or
to ejaculate. To combat this problem, the defendant
developed and used an ‘‘O’’ ring, which he placed
around the base of his penis. He also used K-Y lubricant
on his penis. The defendant told the victim that he loved
her and would never hurt her. The defendant and the
victim engaged in intercourse on the boat approxi-
mately ten times, both while the boat was on stilts and
after it was put in the water. The last time the defendant
and the victim had sexual relations was on Father’s
Day in 2010. Between April 1 and June 27, 2010, the
defendant and the victim also made approximately 674
telephone calls to each other.
   The victim previously had told some of her friends
about her relationship with the defendant, and, on or
about June 26, 2010, two of those friends accompanied
her to a church parking lot where she told her stepfather
about her relationship with the defendant. While the
four of them were in the parking lot, the victim’s stepfa-
ther telephoned the defendant, putting the call on
speaker phone, and confronted him about the victim’s
accusations. The defendant denied having a sexual rela-
tionship with the victim.
   On June 27, 2010, the victim and her mother met at
their home with Detectives James McGlynn and Scott
Wisner of the state police. The victim gave a statement
to McGlynn in which she detailed her relationship with
the defendant. The victim also drew a sketch of the area
of the boat where she and the defendant had engaged in
sexual relations and a sketch of the defendant’s penis
wearing the ‘‘O’’ ring device that he had developed to
help him maintain an erection.
  At the time the victim was meeting with McGlynn
and Wisner, other members of the state police were
stationed at the marina where the defendant docked
his boat. When the defendant arrived at the marina
with his fourteen year old niece, Sergeant Robert Derry
instructed him that the police were there as part of an
investigation. Derry asked the defendant for permission
to search the boat and very clearly told him that he
was not required to remain on the premises, and that
he was free to leave. The defendant stated that he under-
stood, but he stayed at the marina, nonetheless. The
discussions between Derry and the defendant were
calm, the defendant was not handcuffed or threatened,
and he voiced no objections. The defendant signed a
consent to search form that Derry provided to him.
  When McGlynn finished interviewing the victim at her
home, he proceeded to the marina where he introduced
himself to the defendant. McGlynn told the defendant
that he would like to interview him regarding the vic-
tim’s complaint and requested that the defendant follow
him to the state police barracks. The defendant agreed,
and he and his niece got into the defendant’s truck and
followed McGlynn to the state police barracks. Upon
arriving at the barracks, the niece remained in the wait-
ing room, while McGlynn and the defendant went to
McGlynn’s second floor office. McGlynn advised the
defendant that he was not under arrest and that he was
free to leave, and the defendant acknowledged that he
understood. Wisner also was present in the office for
a portion of the interview.
   McGlynn asked the defendant about his relationship
with the victim, and the defendant provided details of
the relationship, including its sexual nature and that
the last time he and the victim had engaged in inter-
course was on Father’s Day in 2010. The defendant
stated that he loved the victim and that he had given
her an engagement ring. As the interview progressed,
the defendant told McGlynn that he was wearing the
‘‘O’’ ring while being interviewed. McGlynn reduced the
defendant’s verbal statement to writing and read him
his Miranda warnings; see Miranda v. Arizona, 384
U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966);
which were preprinted on the statement. The defendant
took an oath acknowledging that he had read the state-
ment and that the statement was true. He then signed
the statement in various places, including his acknowl-
edgment that he had been read his Miranda warnings.
The defendant asked to use the restroom, and, after
using the facility, gave McGlynn the ‘‘O’’ ring that he
had been wearing. McGlynn then placed the ‘‘O’’ ring
in an envelope and tagged it as evidence. The defendant
also signed a consent to search form related to the
‘‘O’’ ring.
  As the interview concluded, McGlynn told the defen-
dant that the victim’s parents requested that the defen-
dant not contact the victim. For the first time while
being interviewed, the defendant broke down in tears,
explaining to McGlynn that he was going to miss the
victim and that he did not know how he was going to
be without her. McGlynn and the defendant returned
to the marina, where, at approximately 10:05 p.m.,
McGlynn seized two tubes of K-Y jelly.
  Following the defendant’s arrest on July 12, 2010, he
was charged with seven counts of sexual assault in the
second degree and seven counts of risk of injury to a
child.2 After a jury trial, the defendant was convicted
on all counts, and sentenced to a total effective term of
twenty years incarceration, execution suspended after
eight years, with ten years of probation. This appeal
followed.
                            I
  The defendant claims that the court abused its discre-
tion by refusing to permit the defendant’s expert, David
Mantell, a licensed clinical psychologist, to testify on
the topic of false confessions.3 The defendant argues
that Mantell was qualified as an expert on the topic of
false confessions and that such testimony was neces-
sary to assist the jury in its assessment of the defen-
dant’s testimony regarding his confession. The state
argues, inter alia, that the defendant failed to prove that
Mantell had sufficient expertise on the topic of false
confessions, and, accordingly, that the court properly
declined to permit him to testify as an expert on the
topic of false confessions.4 We agree with the state.
   The following additional facts inform our review. On
September 21, 2012, the parties discussed the issue of
Mantell’s testimony with the trial court, and defense
counsel argued that, pursuant to § 7-4 of the Connecti-
cut Code of Evidence,5 Mantell was qualified to testify
and to talk about what occurred during the defendant’s
confession. The defendant asserted that his confession
was false and that Mantell’s testimony would assist
the jury in assessing the falsity of his confession. The
prosecutor informed the court that he wanted an offer
of proof regarding Mantell’s expertise on the topic of
false confessions and on the nature of the testimony
he wanted to provide on false confessions.6 The court
set the matter down for a September 24, 2012 proffer
hearing.
   At the hearing, during defense counsel’s offer of proof
on, inter alia, Mantell’s expertise on the topic of false
confessions, the court reviewed Mantell’s resume and
asked defense counsel what on the resume demon-
strated the development of expertise on the topic of
false confessions. Counsel responded: ‘‘I can tell the
court the basis of Dr. Mantell’s expertise is the fact
that he’s testified previously.’’ The court asked defense
counsel how many times Mantell previously had testi-
fied as an expert on this issue, and counsel responded,
‘‘[o]ne time as a false confessions expert.’’ He also stated
that he was unaware of the specifics of that case, but
that Mantell’s testimony occurred in 2008 in Vermont.
Counsel also stated that, although Mantell had not writ-
ten on the subject himself, he was ‘‘familiar with the
literature over the past ten to fifteen years and possibly
longer because lying is a big issue in forensic inter-
viewing. And false confession[s] are close to malinger-
ing type scenarios that are seen. And so he studied the
literature on false confessions.’’ Defense counsel was
unaware of what literature Mantell had studied,
however.
   During Mantell’s testimony at the proffer hearing,
which took place out of the presence of the jury, he
stated that he had testified on the topic of false confes-
sions in approximately fourteen cases. When ques-
tioned further, however, he explained that most of those
cases dealt with false denials, rather than false confes-
sions, or they were cases in which he consulted with
counsel on the case, but did not testify. The court then
asked Mantell what type of studies he had reviewed.
Mantell explained that he had reviewed studies involv-
ing false confessions where the defendant, through
DNA, later had been exonerated. He testified that ‘‘the
researchers take a careful look at these cases and dis-
sect the way in which [the accused had been] interro-
gated and also . . . look at the personality
characteristics of the people who made these false con-
fessions.’’ He also stated that the commonality in the
research findings was the tactics that were employed
by the police during interrogations and the witness’
reactions to those tactics. Mantell also stated that there
was a second line of research with which he was famil-
iar and that such research involved doing a personality
evaluation of the defendants who later were exoner-
ated. He explained that the common personality traits of
these individuals included suggestibility, mental health
problems, lower intelligence, and concentrated per-
sonal adversity that makes them less resilient to exter-
nal pressure. The court asked Mantell whether he had
evaluated the defendant in this case, and Mantell stated
that he had not evaluated the defendant. Upon ques-
tioning by the prosecutor, Mantell also conceded that
he was unfamiliar with any kind of psychological exami-
nation involving the defendant, that he had never seen
the result of a psychological examination involving the
defendant, and that he had no idea what such an exami-
nation might reveal. Additionally, Mantell admitted that
he had no idea regarding the defendant’s suggestibility,
eagerness to please, level of intelligence, or propensity
for mental illness. He also had no knowledge of the
police interview process in this case, or whether there
was DNA present in this case.
   Mantell also explained that he had concerns when
he reviewed the file in this case because there was no
description of the interrogation process that was used,
and he, therefore, was unaware of what tactics were
used. He also stated that there was nothing in the defen-
dant’s confession that would help him ‘‘to understand
the demeanor of the [defendant], what was motivating
the [defendant] to provide such a detailed and explicit
account of punishable, criminal offenses within such a
relatively short period of time within that setting.’’ He
further explained that he ‘‘didn’t understand the context
in which [the confession] was achieved, and [he] didn’t
understand the motivation of the defendant to convey
that kind of information, apparently, in a first interview
with a police officer, presumably knowing or having
some general knowledge of what the legal conse-
quences would be for doing that.’’ Mantell also stated
that he had not reviewed or witnessed the in-court
testimony of the police in this case regarding the ques-
tioning of the defendant.
  Following the hearing, the court issued both an oral
ruling and a written memorandum of decision. The
court found, inter alia, that the defendant had failed to
prove that Mantell was qualified to give an expert opin-
ion on the topic of false confessions, and that, ‘‘even
if he were qualified, the testimony proposed [was]
incomplete and not directly applicable or relevant . . .
to assist the jury in understanding the evidence or in
determining whether . . . . the defendant’s testimony
was false.’’ The defendant claims that the court abused
its discretion in refusing to allow Mantell to testify as an
expert on the topic of false confessions.7 We disagree.
  ‘‘[T]he trial court has wide discretion in ruling on
the admissibility of expert testimony and, unless that
discretion has been abused or the ruling involves a clear
misconception of the law, the trial court’s decision will
not be disturbed. . . . In determining whether there
has been an abuse of discretion, the ultimate issue is
whether the court could reasonably conclude as it
did. . . .
  ‘‘[The Supreme Court] court recently articulated the
test for the admission of expert testimony, which is
deeply rooted in common law. Expert testimony should
be admitted when: (1) the witness has a special skill
or knowledge directly applicable to a matter in issue,
(2) that skill or knowledge is not common to the average
person, and (3) the testimony would be helpful to the
court or jury in considering the issues. . . . In other
words, [i]n order to render an expert opinion the wit-
ness must be qualified to do so and there must be a
factual basis for the opinion. . . .
   ‘‘It is well settled that [t]he true test of the admissibil-
ity of [expert] testimony is not whether the subject
matter is common or uncommon, or whether many
persons or few have some knowledge of the matter;
but it is whether the witnesses offered as experts have
any peculiar knowledge or experience, not common to
the world, which renders their opinions founded on
such knowledge or experience any aid to the court or
the jury in determining the questions at issue. . . .
Implicit in this standard is the requirement . . . that
the expert’s knowledge or experience . . . be directly
applicable to the matter specifically in issue.’’ (Empha-
sis added; internal quotation marks omitted.) State v.
Guilbert, 306 Conn. 218, 229–30, 49 A.3d 705 (2012).
   ‘‘In order to possess the requisite skill or knowledge
to qualify as an expert, [i]t is not essential that an expert
witness possess any particular credential . . . so long
as his education or experience indicate that he has
knowledge on a relevant subject significantly greater
than that of such persons lacking such education or
experience. . . . An expert witness’ special skill or
knowledge may emanate from a myriad of sources,
such as teaching, scholarly writings, study or practical
experience. . . . Regardless of the source of the
expert’s specialized knowledge, a court properly may
preclude testimony if the expert’s knowledge does not
pertain to the specific matter at issue.’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Ruocco,
151 Conn. App. 732, 746, 95 A.3d 573, cert. denied, 314
Conn. 923,      A.3d    , cert. granted on other grounds,
314 Conn. 923,       A.3d       (2014).
   The defendant argues on appeal that Mantell was
qualified to testify on the topic of false confessions
because he is ‘‘highly respected in the Connecticut
courts,’’ has knowledge of the ‘‘false confession phe-
nomenon,’’ and he previously has testified on the sub-
ject. The defendant also argues that it is not necessary
that Mantell ‘‘specialize in the narrow field of false
confessions . . . .’’ On the basis of the court’s exten-
sive findings, which are not challenged as clearly erro-
neous on appeal, and our careful review of the
transcript of the proffer hearing, we are not persuaded.
   Here, the court properly recognized that there must
be a basis for qualifying a witness as an expert, and
that a witness’ qualifications are determined by the
witness’ knowledge, skill, and expertise in the particular
area. The court specifically found, on the basis of the
evidence presented during the proffer hearing, that,
although Mantell had testified in one or two cases
involving false confessions, his resume did not contain
‘‘one single indicator of expertise in false confessions.’’
Additionally, although Mantell had read literature and
other court cases on the subject, the court found that
there was no evidence that he had an extensive educa-
tional background or training in false confessions, that
he had performed any studies, surveys or research on
the issue, that he had written any articles on the subject
of false confessions, or that he had any expertise
beyond forensic psychology as it pertains to family and
children, especially neglected and abused children.8
Furthermore, the court found, ‘‘[t]he fact that Mantell
[was] an experienced forensic psychologist, predomi-
nately in an unrelated field, and [that he might have
been] well read on the social psychology of false confes-
sions, [did] not, in and of itself, demonstrate sufficiently
to the court that he [was a] qualified expert on the
subject of false confessions.’’ We conclude that, on the
basis of the evidence presented, the court correctly
determined that the defendant had not established that
Mantell was qualified to testify on the topic of false
confessions because he failed to demonstrate that Man-
tell had sufficient expertise in the field.
  Additionally, even if we were to agree that the court
abused its discretion in concluding that the defendant
had failed to prove that Mantell had expertise on the
topic of false confessions, we, nonetheless, also would
agree with the court’s conclusion that the testimony
proposed was ‘‘incomplete and not directly applicable’’
to this case, and that it would not have ‘‘assist[ed] the
jury in understanding the evidence or in determining
whether . . . the defendant’s confession was false.’’ In
short, we would conclude that the defendant failed to
establish a nexus between Mantell’s proposed testi-
mony and the facts of this case.
   Although Mantell discussed the general characteris-
tics of someone who might be susceptible to giving a
false confession during his testimony at the proffer
hearing, he stated that he had not evaluated the defen-
dant, that he was not familiar with any kind of psycho-
logical examination involving the defendant, that he had
never seen the result of a psychological examination
involving the defendant, and that he had no idea what
such an examination might reveal. He also stated that
he had no idea regarding the defendant’s suggestibility,
eagerness to please, level of intelligence, or propensity
for mental illness. Additionally, although Mantell dis-
cussed the types of police interrogation tactics that
might render a susceptible person more likely to give
a false confession, he stated that he had no knowledge
of the police interview and interrogation process in
this case, and that he had not reviewed or heard the
testimony given by the police regarding the interview
and interrogation process in this case. He stated that
there was nothing in the defendant’s confession that
would help him to understand the defendant’s
demeanor or motivation while being questioned by the
police, and that he had no understanding of the context
of the defendant’s confession or why the defendant
confessed despite knowing the legal consequences for
doing so. On the basis of this evidence, we agree with
the court’s conclusion that the defendant failed to estab-
lish the necessary nexus for the proposed testimony.
Accordingly, we conclude that the court did not abuse
its discretion in precluding Mantell’s testimony as an
expert on the topic of false confessions.
                            II
   The defendant next claims that the court improperly
denied his motion to suppress his statements to the
police, his confession, and the evidence that he claims
was obtained as fruit of the poisonous tree. See Wong
Sun v. United States, 371 U.S. 471, 485, 83 S. Ct. 407,
9 L. Ed. 2d 441 (1963). The defendant argues that the
level of police dominance and control over the marina
for a prolonged three hour period of time demonstrates
that the defendant was in custody, and that the court
failed to review the totality of the situation when it
denied the motion to suppress. We disagree.
  The following additional facts are relevant to our
review. The defendant filed a motion to suppress his
statements to the police, his confession, and any evi-
dence seized by the police on the ground that he was in
custody and the police had not given him any Miranda
warnings. See Miranda v. Arizona, supra, 384 U.S. 478–
79. The court held a hearing on the motion, and, on
September 10, 2012, issued a memorandum of decision
in which it denied the motion after finding that the
defendant had not been in custody at the time he spoke
to the police or when he gave his confession. Specifi-
cally, the court issued the following findings and conclu-
sions of law. The defendant arrived at the marina at
approximately 1:42 p.m., accompanied by his fourteen
year old niece. At that time, state police Trooper Chris-
topher Reid already was parked at the marina watching
the defendant’s boat, as he had been ordered to do.
When the defendant and his niece boarded the boat,
Reid approached them and told them that they could
not be on the boat because it was a possible crime
scene. Reid asked to see the defendant’s license, and
he asked the defendant if he would stand by until
investigating detectives arrived on the scene. The defen-
dant was cooperative, and Reid never raised his voice.
At no time did Reid prevent any members of the public
from entering or exiting the marina.
   When Reid informed Derry that the defendant was
at the marina, Derry told Reid that the defendant had
a firearm permit, and, for safety reasons, Reid asked
the defendant if he could pat him down and search his
truck. The defendant agreed, and he also showed Reid
his gun permit. Derry arrived at the marina at approxi-
mately 1:55 p.m., and he parked his police cruiser to
the north of the defendant’s truck, so that no vehicles
were blocking the access to the marina exit. The defen-
dant and his niece then were separated because of the
sensitive nature of the discussion and the age of the
niece. Derry told the defendant that he was free to leave
and explained the nature of the police investigation.
Derry contacted McGlynn and advised him that the
defendant was at the marina. McGlynn told Derry to
tell the defendant that he was not in custody and that
he did not have to remain at the marina, and Derry
complied. The defendant, however, choose to remain
present, indicating to Derry that he had nothing to hide.
Derry showed the defendant a consent to search form
and asked if he would permit a search of the boat; he
also told him, however, that he had a right to refuse at
that time. The defendant agreed to the search and
signed the form. Both Derry and the defendant were
calm throughout their discussions, and the defendant
was not handcuffed or restrained, no weapons were
displayed, and no threats or promises were made to
the defendant. The defendant was very cooperative.
   The defendant and his niece sat on the truck or stood
in the parking lot. The defendant never asked to leave
and was told at least four times, by three different
members of the state police, that he was free to leave.
Both the defendant and his niece used their cell phones.
By approximately 4:34 p.m., the search having con-
cluded, the other members of the state police left the
marina, leaving Reid as the only member of the state
police present, and he was awaiting the arrival of
McGlynn. The defendant and his niece also remained.
At approximately 5:15 p.m., McGlynn and Wisner, who
were wearing plain clothes, arrived in an unmarked
police vehicle. McGlynn immediately went to talk to
the defendant, who was calm and cooperative. McGlynn
asked the defendant if he was willing to follow them
to the state police barracks so that they could talk, and
the defendant agreed, leaving in his truck with his niece,
following behind the police vehicles. The defendant
parked in the front of the barracks, while the police
drove to the back of the building to a parking lot
reserved for police personnel. McGlynn and Wisner met
the defendant in the lobby of the barracks, and they all
went to McGlynn’s office, with the exception of the
defendant’s niece, who remained in the lobby. Both
McGlynn and Wisner told the defendant that he was
not under arrest, and McGlynn also told him that he
did not have to stay there for an interview and was free
to leave. The defendant acknowledged that he
understood.
  McGlynn’s office was twelve feet by fifteen feet, with
a window, a comfortable couch, on which the defendant
sat, two desks, and two chairs. The defendant con-
versed easily with the detectives for approximately one
half to three quarters of an hour. He was not restrained
or handcuffed; he was calm and cooperative. The inter-
view was cordial and noncoercive. McGlynn then asked
the defendant if he would sign a written statement.
McGlynn advised the defendant of his Miranda warn-
ings, typed the four page statement, read the statement
out loud to the defendant, asked the defendant to read
the statement to himself, and had the defendant sign
next to the Miranda advisement on the statement. The
defendant then signed each page of the statement under
oath. His sworn signature then was witnessed on each
page by McGlynn.
   During his discussion with McGlynn, the defendant
had told him about the ‘‘O’’ ring and had said that he
was wearing the device. Subsequent to the statement
being completed, the defendant asked to go to the
restroom, and McGlynn escorted him down the hall to
the facilities, where the defendant entered alone. As
previously stated, when the defendant came out of the
restroom, he gave McGlynn the ‘‘O’’ ring he had been
wearing. McGlynn told the defendant that he had the
right to refuse to allow McGlynn to seize the object,
and he asked him to sign another consent to search
form, giving McGlynn permission to seize the ‘‘O’’ ring
that the defendant already had given to McGlynn. The
defendant signed the form. The defendant also gave
McGlynn permission to scroll through his cell phone,
and he signed a consent to search form for that as well.
Additionally, the defendant later accompanied McGlynn
back to the marina where other items were seized on
the basis of the earlier consent form that had been
signed. The defendant did not object or attempt to limit
his earlier consent, and he later left the marina without
being placed under arrest at that time. On the basis of
these findings, the court concluded that the defendant
was not in police custody when he was at the marina,
when he was interrogated by McGlynn and Wisner at
the barracks, when he gave his statement to McGlynn,
when he handed McGlynn the ‘‘O’’ ring, or when he
returned to the marina with McGlynn to seize other
items from the boat.
  The defendant claims that the court improperly
denied his motion to suppress evidence after it wrong-
fully concluded that he had not been in police custody.
He argues that the police dominated and controlled the
marina, isolated him, singled him out as a suspect, and
held him for a lengthy police interrogation—all of which
evince a custodial interrogation. We are not persuaded.
  ‘‘[O]ur standard of review of a trial court’s findings
and conclusions in connection with a motion to sup-
press is well defined. A finding of fact will not be dis-
turbed unless it is clearly erroneous in view of the
evidence and pleadings in the whole record . . . .
[When] the legal conclusions of the court are chal-
lenged, we must determine whether they are legally and
logically correct and whether they find support in the
facts set out in the memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Early, 152
Conn. App. 466, 475–76, 96 A.3d 651 (2014).
   ‘‘Two threshold conditions must be satisfied in order
to invoke the warnings constitutionally required by
Miranda: (1) the defendant must have been in custody;
and (2) the defendant must have been subjected to
police interrogation. . . . [A]lthough the circum-
stances of each case must certainly influence a determi-
nation of whether a suspect is in custody for purposes
of receiving Miranda protection, the ultimate inquiry
is simply whether there is a formal arrest or restraint
on freedom of movement of the degree associated with
a formal arrest. . . . Further, the United States
Supreme Court has adopted an objective, reasonable
person test for determining whether a defendant is in
custody. . . . Thus, in determining whether Miranda
[warnings] are required, the only relevant inquiry is
whether a reasonable person in the defendant’s position
would believe that he or she was in police custody of
the degree associated with a formal arrest. . . .
  ‘‘Furthermore, we note that [n]o definitive list of fac-
tors governs a determination of whether a reasonable
person in the defendant’s position would have believed
that he or she was in custody. Because, however, the
Miranda court expressed concern with protecting
defendants against interrogations that take place in a
police-dominated atmosphere containing inherently
compelling pressures which work to undermine the
individual’s will to resist and to compel him to speak
where he would not otherwise do so freely . . . cir-
cumstances relating to those kinds of concerns are
highly relevant on the custody issue. . . . In determin-
ing whether a reasonable person in the defendant’s
position would have believed that his freedom of move-
ment was restrained to the degree associated with a
formal arrest, our courts often have utilized the free to
leave test, pursuant to which Miranda warnings are
required only if, under the circumstances, a reasonable
person would believe that he or she was not free to
leave the scene of the interrogation. . . . The free to
leave test is a good fit for a Miranda inquiry when the
police interrogate someone at a police station . . . .
   ‘‘The defendant bears the burden of proving custodial
interrogation. . . . The trial court’s determination of
the historical circumstances surrounding the defen-
dant’s interrogation are findings of fact . . . which will
not be overturned unless they are clearly erroneous.
. . . In order to determine the [factual] issue of cus-
tody, however, we will conduct a scrupulous examina-
tion of the record . . . in order to ascertain whether,
in light of the totality of circumstances, the trial court’s
finding is supported by substantial evidence. . . . The
ultimate inquiry as to whether, in light of these factual
circumstances, a reasonable person in the defendant’s
position would believe that he or she was in police
custody of the degree associated with a formal arrest
. . . calls for application of the controlling legal stan-
dard to the historical facts [and] . . . therefore, pre-
sents a . . . question of law . . . over which our
review is de novo.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Francis, 148 Conn. App.
788, 799–801, 86 A.3d 1074, cert. granted on other
grounds, 311 Conn. 940, 89 A.3d 349 (2014).
   Here, as set forth previously in this opinion, the court
made extensive factual findings related to this issue
before concluding that the defendant was not in police
custody at the marina, at the time he was interrogated,
or at the time he gave his confession. The defendant
does not challenge as clearly erroneous any of the
court’s factual findings, and our own careful examina-
tion of the record reveals that the court’s conclusion
that the defendant was not in custody is supported by
substantial evidence. Accordingly, the court properly
denied the defendant’s motion to suppress on the basis
that he was not in police custody.
                            III
  The defendant next claims that the court erred in
denying his motion to suppress the evidence seized
from his boat after improperly finding that he had volun-
tarily consented to a police search of the boat and the
seizure of its contents. He argues that, because the
police already had seized the boat by the time he got
to the marina, he had no meaningful opportunity to
object to the seizure of its contents. The defendant
also asserts that this error was not harmless. We are
not persuaded.
   At the outset, we note that the defendant did not
make this argument before the trial court. On appeal,
however, the defendant claims that the seizure of items
from the boat was unlawful because he could not mean-
ingfully consent. Because the defendant raises this
claim for the first time on appeal, he seeks review under
State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823
(1989). Under Golding, ‘‘a defendant can prevail on a
claim of constitutional error not preserved at trial only
if all of the following conditions are met: (1) the record
is adequate to review the alleged claim of error; (2)
the claim is of constitutional magnitude alleging the
violation of a fundamental right; (3) the alleged constitu-
tional violation clearly exists and clearly deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt.’’ (Emphasis omitted.) Id. This claim
is appropriate for review as the record is adequate, and
the claim is of constitutional dimension. The claim fails,
however, under Golding’s third prong.
   ‘‘A warrantless search is not unreasonable under
either the fourth amendment to the constitution of the
United States or article first, § 7, of the constitution of
Connecticut if a person with authority to do so has
freely consented to the search. . . . The state bears
the burden of proving that the consent was free and
voluntary. . . . The state must affirmatively establish
that the consent was voluntary; mere acquiescence to
a claim of lawful authority is not enough to meet the
state’s burden. . . . The question whether consent to
a search has in fact been freely and voluntarily given,
or was the product of coercion, express or implied . . .
is a question of fact to be determined from the totality
of all the circumstances. . . . As a question of fact, it
is normally to be decided by the trial court upon the
evidence before that court together with the reasonable
inferences to be drawn from that evidence. . . . We
may reverse [the trial court’s factual] findings on appeal
only if they are clearly erroneous. . . . Thus, [w]hether
there was valid consent to a search is a factual question
that will not be lightly overturned on appeal. . . .
   ‘‘In determining whether a defendant’s will was over-
borne in a particular case, the [c]ourt has assessed the
totality of all the surrounding circumstances—both the
characteristics of the accused and the details of the
interrogation. Some of the factors taken into account
have included the youth of the accused . . . his lack
of education . . . or his low intelligence . . . the lack
of any advice to the accused of his constitutional rights
. . . the length of detention . . . the repeated and pro-
longed nature of the questioning . . . and the use of
physical punishment such as the deprivation of food or
sleep . . . . In analyzing these factors, the Supreme
Court noted that it had determined the factual circum-
stances surrounding the confession, assessed the psy-
chological impact on the accused, and evaluated the
legal significance of how the accused reacted. . . .
  ‘‘In evaluating the voluntariness of the defendant’s
consent, we note that, while the subject’s knowledge
of a right to refuse is a factor to be taken into account,
the prosecution is not required to demonstrate such
knowledge as a prerequisite to establishing a voluntary
consent. . . . The Supreme Court has emphasized that
this rule remains applicable to requests for consent to
search during traffic stops, calling it unrealistic to
require police officers to always inform detainees that
they are free to go before a consent to search may be
deemed voluntary.’’ (Citations omitted; footnotes omit-
ted; internal quotation marks omitted.) State v. Jenkins,
298 Conn. 209, 249–51, 3 A.3d 806 (2010).
  The defendant claims that his consent to search the
boat was involuntary because the police already had
seized the boat by the time he got to the marina. There-
fore, he argues, he had no meaningful opportunity to
object to the seizure of the boat’s contents.9 On the
basis of the numerous findings of the trial court, which
are not challenged as clearly erroneous on appeal, we
conclude that this claim is meritless.
   The court found that the defendant arrived at the
marina at approximately 1:42 p.m., accompanied by his
niece. Reid already was at the marina, and when the
defendant and his niece boarded the boat, Reid told
them that they could not remain on the boat because
it was a possible crime scene. Reid then asked the
defendant if he would stay on the scene until investigat-
ing detectives arrived. The defendant was cooperative,
and Reid did not raise his voice. When Derry arrived
at the marina just a few minutes later, Derry spoke with
the defendant privately about the nature of the police
investigation, and he told the defendant that he was
free to leave. Derry then contacted McGlynn, who told
Derry to tell the defendant that he was not in custody
and that he did not have to remain at the marina, and
Derry complied. The defendant chose to remain pre-
sent, indicating to Derry that he had nothing to hide.
Derry then showed the defendant a consent to search
form and asked if he would allow a search of the boat.
Derry also told the defendant that he had a right to
refuse. The defendant, however, agreed to permit the
search, and he signed the form. Both Derry and the
defendant remained calm throughout their discussions.
The defendant was not handcuffed or restrained, he
was not threatened, no promises were made to him,
and no weapons were displayed.
  On the basis of the trial court’s extensive findings,
and the court’s consideration of the totality of the cir-
cumstances, we conclude that the court’s determination
that the defendant’s consent was voluntary was not
clearly erroneous. Accordingly, no clear constitutional
violation exists, and the defendant’s claim fails under
Golding’s third prong. The court properly denied the
defendant’s motion to suppress the items seized from
the boat.
                            IV
   The defendant next claims that the court abused its
discretion in refusing to instruct the jury to apply ‘‘spe-
cial scrutiny’’ when assessing the defendant’s confes-
sion, which had been admitted into evidence, because
the confession was the product of an unrecorded police
interrogation.10 He argues that the court’s refusal to give
this charge implicates his right to present a complete
defense. We disagree.
    ‘‘We begin with the well established standard of
review governing the defendant’s [challenge] to the trial
court’s jury instruction. Our review of the defendant’s
claim requires that we examine the [trial] court’s entire
charge to determine whether it is reasonably possible
that the jury could have been misled by the omission
of the requested instruction. . . . [Although] a request
to charge that is relevant to the issues in a case and that
accurately states the applicable law must be honored, a
[trial] court need not tailor its charge to the precise
letter of such a request. . . . If a requested charge is
in substance given, the [trial] court’s failure to give a
charge in exact conformance with the words of the
request will not constitute a ground for reversal. . . .
As long as [the instructions] are correct in law, adapted
to the issues and sufficient for the guidance of the jury
. . . we will not view the instructions as improper. . . .
Additionally, we have noted that [a]n [impropriety] in
instructions in a criminal case is reversible . . . when
it is shown that it is reasonably possible for [improprie-
ties] of constitutional dimension or reasonably probable
for nonconstitutional [improprieties] that the jury [was]
misled. . . .
   ‘‘In determining whether the trial court improperly
refused a request to charge, [w]e . . . review the evi-
dence presented at trial in the light most favorable to
supporting the . . . proposed charge. . . . A request
to charge [that] is relevant to the issues of [a] case and
which is an accurate statement of the law must be given.
. . . If, however, the evidence would not reasonably
support a finding of the particular issue, the trial court
has a duty not to submit it to the jury. . . . Thus, a
trial court should instruct the jury in accordance with
a party’s request to charge [only] if the proposed instruc-
tions are reasonably supported by the evidence.’’ (Cita-
tion omitted; internal quotation marks omitted.) State
v. Baltas, 311 Conn. 786, 808–810, 91 A.3d 384 (2014).
  On September 28, 2012, the trial court held an on the
record charging conference. During the discussion, the
court informed counsel that it was not going to give
the jury an instruction that had been requested by the
defendant that stated the jury did not have a complete
picture of what occurred during the defendant’s interro-
gation because of the lack of a recorded interrogation in
this case. See footnote 10 of this opinion. The defendant
challenges that ruling on appeal. Although he claims
that the ruling implicated his right to present a defense,
he sets forth no analysis or standard of review applica-
ble to such a right. He merely argues that the court
abused its discretion in denying his request. Accord-
ingly, we deem any constitutional claim abandoned.
  As our Supreme Court explained in State v. Corbin,
260 Conn. 730, 742, 799 A.2d 1056 (2002): ‘‘While the
preliminary question of admissibility of a confession is
for the court, the credibility and weight to be accorded
the confession is for the jury. . . . [T]his rule does not
require the court to give a particular instruction to the
jury regarding the credibility of [the defendant’s] con-
fession simply because [the] confession was a signifi-
cant piece of evidence. A court has discretion in
determining what instructions a jury is to receive. . . .
The degree to which reference to the evidence may be
[made] . . . lies largely in the discretion of the court.’’
(Citations omitted; internal quotation marks omitted.)
  In its instruction to the jury, the court explained to
the jury: ‘‘You are the sole judge of the facts. It is your
duty to find the facts. You are to recollect and weigh
the evidence and form your own conclusions as to what
the ultimate facts are.’’ The court further explained: ‘‘In
deciding what the facts are, you must consider all the
evidence. In doing this, you must decide which testi-
mony to believe and which testimony not to believe.
You may believe or disbelieve all, none or any part of
any witness’ testimony. In making that decision, you
may take into account a number of factors, including
the following: Was the witness able to see or hear or
know the things about which the witness testified, how
well was the witness able to recall and describe those
things during the course of his or her testimony, what
was the witness’ manner or demeanor while testifying,
did the witness have any interest in the outcome of this
case or any bias or prejudice concerning any party or
any matter involved in the case, how reasonable was
the witness’ testimony considered in light of all the
evidence in the case, [and] was the witness’ testimony
contradicted by what that witness has said or done at
another time or by the testimony of other witnesses or
by other evidence.
   ‘‘If you conclude that a witness has deliberately testi-
fied falsely in some respect, you should carefully con-
sider whether you should rely on any of that person’s
testimony. In deciding whether or not to believe a wit-
ness, keep in mind that people sometimes forget things,
particularly, with the passage of time. You need to con-
sider, therefore, whether a contradiction or inconsis-
tency is an innocent lapse of memory or an intentional
falsehood and that may depend on whether it has to
do with an important fact or with only a small detail.
A prior contradiction or inconsistency may be consid-
ered by you in assessing a witness’ credibility. These
are some of the factors you may consider in deciding
whether to believe testimony.
  ‘‘You size up each witness and then make your own
judgment as to his or her credibility and decide what
portion, all, some or none, of any particular witness’
testimony you will believe. You should use all of your
experiences, your knowledge of human nature and the
motive[s] which influence and control human conduct,
and you should test the evidence against that knowl-
edge. In short, you are to use the same sound judgment
with which you test truth and veracity as it daily occurs
in the ordinary course of your own lives.’’
  Specifically as to the defendant’s statements to the
police, the court instructed that the statements ‘‘are to
be considered by you together with all the evidence,
and you should give them such weight as they appear
to be entitled to in view of all the circumstances under
which they were made.’’ The court then explained to
the jury that it ‘‘must determine the credibility of a
police official in the same way and by the same stan-
dards as [it] would evaluate the testimony of a witness
who is not a police official. The testimony of a police
official is entitled to no special or exclusive weight
merely because it comes from a police official.’’
  The court instructed: ‘‘You should neither believe nor
disbelieve the testimony of a police official just because
the witness is a police official. You have heard evidence
in this case of various statements made by witnesses
and the defendant on different dates [that] were not
recorded either by videotape or audiotape. Our law
in this state does not require that such statement be
electronically recorded.’’ The court also thoroughly
instructed the jury on reasonable doubt and the pre-
sumption of innocence.
   Our careful review of the court’s detailed instruc-
tions, viewed as a whole, reveals that they were correct
in law and were sufficient to guide the jury in its task of
evaluating all of the evidence, including the defendant’s
statements and his confession, and the circumstances
related thereto. Accordingly, we conclude that the trial
court’s instructions fairly represented the case to the
jury, so that no injustice was done.
                            V
   The defendant’s final claim is that the court abused
its discretion and improperly restricted his right to con-
frontation by excluding evidence of the victim’s alleged
sexual history. The defendant claims that this evidence
would have ‘‘provided [his] expert with the foundation
for an opinion as to how the [victim] would fabricate
a claim of sexual abuse’’ and that ‘‘it bore directly on
the issue of an alternate source for [the victim’s] sexual
knowledge.’’ The state contends that this claim is mer-
itless. We agree with the state.
   The following additional facts are relevant to our
consideration of this claim. At a September 17, 2012
hearing, the court, inter alia, considered the admissibil-
ity of the fourteen year old victim’s sexual history. The
defendant asserted that, pursuant to subsection (4) of
General Statutes § 54-86f, which commonly is referred
to as the rape shield statute, and State v. Rolon, 257
Conn. 156, 777 A.2d 604 (2001), the sexual history of
the victim should be admitted because it demonstrated
that the victim was prematurely sexualized, which
caused her to pursue the defendant and to fabricate a
relationship with him, and it showed an alternate basis
for the victim’s sexual knowledge. He also argued that
this evidence would not prejudice the victim because
her name had been redacted from the record. The state
vigorously objected to this evidence, arguing that there
was no indication that the victim was confused about
what had happened with the defendant, that she was
fourteen years old when the defendant had a sexual
relationship with her, and that she was not a toddler
for whom an alternate basis of sexual knowledge might
be relevant. The court determined that the evidence
did not meet the test established in Rolon, that it was
not relevant or necessary to the defendant’s theory that
the victim had fabricated the assaults, and that, because
the victim was not a young child, an alternate source
of sexual knowledge was not a critical issue in the case.
Accordingly, the court determined that such evidence
was inadmissible. The court later ruled, however, that
the defendant could ask the victim how she knew about
fellatio, cunnilingus, and vaginal intercourse prior to
the defendant’s sexual assaults, and the defendant did
make such an inquiry during his cross-examination of
the victim. The defendant now claims that the court
abused its discretion and improperly restricted his right
to confrontation by barring evidence of the victim’s
sexual history.
   It is well established under our law that a defendant
has the right to confront witnesses against him as guar-
anteed by the confrontation clauses of both our federal
and state constitutions. U.S. Const., amends. VI and
XIV; Conn. Const., art. I, § 8. ‘‘[T]he right of an accused
in a criminal trial to due process is, in essence, the
right to a fair opportunity to defend against the State’s
accusations. The rights to confront and cross-examine
witnesses and to call witnesses in one’s own behalf have
long been recognized as essential to due process. . . .
  ‘‘We are mindful, however, that the right to confront
and to cross-examine is not absolute and may, in appro-
priate cases, bow to accommodate other legitimate
interests in the criminal trial process. . . . For exam-
ple, the trial court has a right, indeed, [a] duty, to
exclude irrelevant evidence. . . . The rules excluding
evidence from criminal trials, however, may not be arbi-
trary or disproportionate to the purposes they are
designed to serve.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Rolon, supra, 257 Conn.
175–76.
  The rape shield statute, § 54-86f, ‘‘was enacted specif-
ically to bar or limit the use of prior sexual conduct of
an alleged victim of a sexual assault because it is such
highly prejudicial material. . . . Our legislature has
determined that, except in specific instances, and taking
the defendant’s constitutional rights into account, evi-
dence of prior sexual conduct is to be excluded for
policy purposes. Some of these policies include pro-
tecting the victim’s sexual privacy and shielding her
from undue harassment, encouraging reports of sexual
assault, and enabling the victim to testify in court with
less fear of embarrassment. . . . Other policies pro-
moted by the law include avoiding prejudice to the
victim, jury confusion and waste of time on collateral
matters. . . .
   ‘‘However, [a]lthough the state’s interests in limiting
the admissibility of this type of evidence are substantial,
they cannot by themselves outweigh the defendant’s
competing constitutional interests. . . . We must
remember that [t]he determination of whether the
state’s interests in excluding evidence must yield to
those interests of the defendant is determined by the
facts and circumstances of the particular case. . . . In
every criminal case, the defendant has an important
interest in being permitted to introduce evidence rele-
vant to his defense. Evidence is not rendered inadmissi-
ble because it is not conclusive. All that is required is
that the evidence tend to support a relevant fact even
to a slight degree, so long as it is not prejudicial or
merely cumulative. . . . Whenever the rape shield stat-
ute’s preclusion of prior sexual conduct is invoked, a
question of relevancy arises. If the evidence is proba-
tive, the statute’s protection yields to constitutional
rights that assure a full and fair defense. . . . If the
defendant’s offer of proof is sufficient to show rele-
vancy, and that the evidence is more probative to the
defense than prejudicial to the victim, it must be
deemed admissible at trial. . . . When the trial court
excludes defense evidence that provides the defendant
with a basis for cross-examination of the state’s wit-
nesses, [despite what might be considered a sufficient
offer of proof] such exclusion may give rise to a claim
of denial of the right to confrontation and to present a
defense.’’ (Citations omitted; internal quotation marks
omitted.) State v. Cecil J., 291 Conn. 813, 823–24, 970
A.2d 710 (2009).
  Section 54-86f provides in relevant part: ‘‘In any pros-
ecution for sexual assault under sections 53a-70, 53a-
70a, and 53a-71 to 53a-73a, inclusive, no evidence of
the sexual conduct of the victim may be admissible
unless such evidence is (1) offered by the defendant
on the issue of whether the defendant was, with respect
to the victim, the source of semen, disease, pregnancy
or injury, or (2) offered by the defendant on the issue
of credibility of the victim, provided the victim has
testified on direct examination as to his or her sexual
conduct, or (3) any evidence of sexual conduct with
the defendant offered by the defendant on the issue of
consent by the victim, when consent is raised as a
defense by the defendant, or (4) otherwise so relevant
and material to a critical issue in the case that excluding
it would violate the defendant’s constitutional rights.
Such evidence shall be admissible only after a hearing
on a motion to offer such evidence containing an offer
of proof. On motion of either party the court may order
such hearing held in camera, subject to the provisions
of section 51-164x. If the proceeding is a trial with a
jury, such hearing shall be held in the absence of the
jury. If, after hearing, the court finds that the evidence
meets the requirements of this section and that the
probative value of the evidence outweighs its prejudi-
cial effect on the victim, the court may grant the
motion. . . .’’
   In State v. Rolon, supra, 257 Conn. 185–86, our
Supreme Court ‘‘recognized the critical nature of prior
sexual abuse evidence in the defendant’s effort to rebut
the inference that [the defendant] is the source of [the
victim’s] sexual knowledge or behavioral characteris-
tics. [I]f the jury is not allowed to learn of the [prior
sexual] offenses against [the victim], then [it] will inevi-
tably conclude that the [victim’s] highly age-inappropri-
ate sexual knowledge could only come from [the]
defendant having committed such acts. . . . Without
that evidence, [t]he inference that [a victim] could not
possess the sexual knowledge he [or she] does unless
[the defendant] sexually assaulted [him or her] greatly
bolsters [a victim’s] allegations. . . . In order to rebut
that inference, [the defendant] must establish an alter-
native source for [the victim’s] sexual knowledge . . .
[as] a necessary and critical element of [his] defense.
. . . Simply put, the prior sexual conduct must account
for how the [victim] could provide the testimony’s sex-
ual detail without having suffered [the] defendant’s
alleged conduct. . . .
  ‘‘A clear statement of the defendant’s theory of rele-
vance is all important in determining whether the evi-
dence is offered for a permissible purpose. . . . In
[Rolon, our Supreme Court] concluded that in order
for evidence of a victim’s prior sexual conduct to be
admissible under § 54-86f to show a source for the vic-
tim’s sexual knowledge, [p]rior to trial the defendant
must make an offer of proof showing: (1) that the prior
acts clearly occurred; (2) that the acts closely resem-
bled those of the present case; (3) that the prior [acts
are] clearly relevant to a material issue; (4) that the
evidence is necessary to [the] defendant’s case; and (5)
that the probative value of the evidence outweighs its
prejudicial effect.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Cecil J., supra, 291
Conn. 824–25.
   In the present case, the defendant sought to introduce
evidence of the victim’s sexual history to prove that
she was fabricating the extent of her relationship with
the defendant and to explain the basis of her sexual
knowledge. The court found that the victim’s sexual
history would do neither, and that the defendant had
failed to establish four of the five prongs of the Rolon
test. See State v. Rolon, supra, 257 Conn. 183–84.
   On appeal, the defendant sets forth the Rolon criteria,
but fails to articulate how evidence of the victim’s sex-
ual history specifically meets each prong of the Rolon
test. Our own review of the record, including the defen-
dant’s proffer to the trial court and his arguments on
appeal, leads us to the firm conclusion that the court
properly held that the defendant failed to satisfy the
Rolon test and failed to prove the relevancy of the
proffered evidence. Although the defendant arguably
satisfied the first prong of the Rolon test, namely, that
the prior acts clearly occurred, he failed to satisfy any
of the remaining prongs. The victim’s prior sexual his-
tory did not closely resemble those of the present case;
the history was not clearly relevant to a material issue
in this case; the history was not necessary to the case
because the defendant was permitted to, and did elicit,
information from the victim that she had prior sexual
knowledge before the defendant’s sexual abuse; and
the history certainly was much more prejudicial than
probative. See id.; see also id., 180–181 (distinguishing
in part State v. Kulmac, 230 Conn. 43, 644 A.2d 887
[1994], on the ground that ‘‘the victims in Kulmac were
ages fourteen and fifteen at the time of trial . . . an
age at which most young adults are less likely to be
confused over an individual’s identity and are capable
of understanding matters of a sexual nature’’ [citation
omitted]). Additionally, there is no case law or persua-
sive argument presented by the defendant to support a
proposition that evidence of the victim’s sexual history
would have supported the defendant’s claim that she
fabricated her relationship with him—there being no
allegation that her prior sexual history included fabrica-
tion of any type. Accordingly, the court properly prohib-
ited an inquiry into the victim’s sexual history.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.
   2
     The defendant also was charged under a separate docket number with
one count of sexual assault in the second degree and one count of risk of
injury to a child on the basis of allegations made by the victim involving
conduct of the defendant that allegedly occurred in a different municipality.
The cases were joined for trial. The jury found the defendant not guilty of
the crimes that were alleged to have occurred in the other municipality.
    3
      During oral argument before us, the panel asked the defendant’s appellate
attorney if he was ‘‘claiming that this defendant was somehow . . . specially
subject to coercion or manipulation due to any mental, psychiatric, [or]
psychological predisposition or problem,’’ to which counsel replied that he
was not making such a claim.
    4
      We note that the defendant’s failure to submit sufficient proof in this
case of Mantell’s expertise in the area of false confessions, either through
testimony or through other evidence, does not necessitate a conclusion that
such expertise could not be established in another case. We also note that
Mantell was permitted to testify as an expert on other issues in this case.
    5
      Section 7-4 of the Connecticut Code of Evidence provides: ‘‘(a) Opinion
testimony by experts. An expert may testify in the form of an opinion and
give reasons therefor, provided sufficient facts are shown as the foundation
for the expert’s opinion.
    ‘‘(b) Bases of opinion testimony by experts. The facts in the particular
case upon which an expert bases an opinion may be those perceived by or
made known to the expert at or before the proceeding. The facts need not
be admissible in evidence if of a type customarily relied on by experts in
the particular field in forming opinions on the subject. The facts relied on
pursuant to this subsection are not substantive evidence, unless otherwise
admissible as such evidence.
    ‘‘(c) Hypothetical questions. An expert may give an opinion in response
to a hypothetical question provided that the hypothetical question (1) pre-
sents the facts in such a manner that they bear a true and fair relationship
to each other and to the evidence in the case, (2) is not worded so as to
mislead or confuse the jury, and (3) is not so lacking in the essential facts
as to be without value in the decision of the case. A hypothetical question
need not contain all of the facts in evidence.’’
    6
      We note that the suitability of a Porter hearing in this instance is not
before us. See State v. Porter, 241 Conn. 57, 80–90, 698 A.2d 739 (1997),
cert. denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645 (1998). Although
the court inquired as to whether a Porter hearing was necessary, the state
did not request such a hearing, and defense counsel stated that he ‘‘would
argue that false confession testimony is so well accepted in Connecticut
and in the country that a Porter hearing isn’t necessary at all.’’ He also
stated that Porter did not apply to testimony about false confessions because
‘‘it’s not scientific.’’
    7
      The defendant also claims that the court improperly stated that jurors
could use their common sense to ascertain whether someone falsely con-
fessed. We have reviewed the court’s memorandum of decision and take this
opportunity to disavow the following statement: ‘‘The proposed testimony
would be nothing more than a barrage of possibly impressive jargon which
is nothing more than a set of academic synonyms for threats, promises, and
other inducements made to a confessor. The average juror possesses the
common knowledge, when provided with evidence of fear, anxiety, threats,
promises, inducements, and other circumstances surrounding the confes-
sion, to consider the defendant’s claim that certain circumstances on June
27 [2010] led him to falsely confess.’’
    8
      Mantell was permitted to testify on this topic during the defendant’s trial.
    9
      We note that the defendant did not claim before the trial court or on
appeal that the seizure of the boat was unlawful.
    10
       The defendant’s requested instruction provided: ‘‘Where there is a failure
to electronically record an interrogation, you have not been provided with
a complete picture of all of the facts surrounding the defendant’s statement
and the precise details of that statement. By way of example, you cannot
hear the tone or inflection of the defendant’s or interrogator’s voices, or
hear first hand the interrogation, both questions and answers, in their
entirety. Instead, you have been presented with a summary based upon the
recollections of law enforcement personnel.
    ‘‘Furthermore, in considering whether or not an oral statement was actu-
ally made by the defendant, and if made, whether it is credible, you should
receive, weigh, and consider this evidence with caution as well, based on
the generally recognized risk of misunderstanding by the hearer, or the
ability of the hearer to recall accurately the words used by the defendant.
The specific words used and ability to remember them are important to the
correct understanding of any oral communication because the presence, or
absence, of a single word may substantially change the true meaning of
even the shortest sentence.’’